Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/06/2022 has been entered.

Claims 1, 8-11, 13-15, 18, 20, 21, 24, 32, 36, 38, 39, 43, 46-50, 53, 56, 60, 62, 64, 66,
and 71 are pending.
	Claims 3, 5, 44, and 45 are canceled.
Claims 1, 8, 9, 13-15, 20, 24, 32, and 36 are currently amended.
Claims 1, 8-11, 13-15, 18, 20, 21, 24, 32, 36, 38, 39, 43, 46-50, 53, 56, 60, 62, 64, 66, and 71 are under examination on the merits.

Rejections Withdrawn
35 U.S.C. 112(b)
The rejection of claims 20, 32, and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claim amendments, dated 07/06/2022.

35 U.S.C. 112(d)
The rejection of claims 3, 5, and 44 under 35 U.S.C. 112(d) or pre-AJA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend, is withdrawn in view of the cancellation of the claims.

Rejections Maintained
35 U.S.C. 103
The rejection of claims 1, 8-11, 13-15, 18, 21, 24, 38, 39, 43, 46-50, 53, 56, 60, 62, 64, 66, and 71 under 35 U.S.C. 103 as being unpatentable over Gilbert (WO 2016/064929, international publication date: 04/28/2016, in IDS from 04/22/2019) is maintained. Claim 45 is canceled.

Response to Arguments
	In Applicant Arguments, dated 07/06/2022, Applicant asserts that the rejections under 35 U.S.C. 103 citing Gilbert are rendered moot, because the independent claims have been amended to recite the subject matter of claims 3, 5, and 44 from the claim set, dated 01/10/2022. It is noted that many of the limitations of claims 3, 5, and 44 are recited in the newly amended independent claims; however following a review of the newly amended independent claims as well as the teachings of Gilbert, the rejection of the claims under 35 U.S.C. 103 has been maintained. As indicated in the Final Rejection, dated 04/06/2022, “[i]n instances where the method of Gilbert et al. induces incident-free, progression-free, or relapse-free survival in a subject, one of ordinary skill in the art would see no cause to needlessly administer additional treatments, much less highly-involved treatments, such as HSCT, to said subject. Therefore based upon the teachings of Gilbert et al., one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to develop a method of treatment comprising (a) administering to a subject having a cancer, such as breast, lung, ovarian, or prostate cancer, a first dose of cells expressing a CAR, wherein the subject has been administered an allogenic HSCT prior to the administration of cells, and (b) not administering an HSCT for up to a year following the administration of said cells expressing a CAR or not administering an HSCT in the absence of relapse of the subject. One of ordinary skill in the art would have been motivated to do so, because as indicated above, Gilbert et al. teach a method of treatment comprising administering to a subject having a cancer, such as breast, lung, ovarian, or prostate cancer, a first dose of cells expressing a CAR, wherein the subject has been administered an allogenic HSCT prior to the administration of cells. Furthermore one of ordinary skill in the art would have been motivated to refrain from administering additional treatments, much less highly-involved treatments, such as HSCT, to a subject that has achieved incident-free, progression-free, or relapse-free survival.” Therefore the teachings of Gilbert provide adequate motivation for one of ordinary skill in the art to identify cancer patients that have relapsed following HSCT treat and administer recombinant antigen receptor expressing-cells to said cancer patients, and given that at least some of said HSCT patients will have received only HSCT prior to the administration of recombinant antigen receptor expressing-cells, such a method would read on a method of treatment comprising a) administering to a subject having a disease a first dose of cells expressing a recombinant antigen receptor, wherein the subject has been administered an allogenic HSCT prior to the administration of cells, and b) not administering an HSCT for up to a year following the administration of said cells in the absence of relapse of the subject, and wherein the subject has not received a non-HSCT therapy prior to the administration of the cells, thus meeting the limitations of claim 1. Furthermore since Gilbert teaches the administration of recombinant antigen receptor-expressing cells in relapsed patients following the treatment of chemotherapy and/or HSCT, one of ordinary skill in the art would have had a reasonable expectation that the claimed method would provide a therapeutic benefit to subjects that have relapsed following treatment with chemotherapy and HSCT. Therefore the claim rejections under 35 U.S.C. 103 have been maintained.

New Grounds of Rejection
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 20, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (WO 2016/064929, international publication date: 04/28/2016, in IDS from 04/22/2019).
Gilbert teach that “[t]he present disclosure relates to adoptive cell therapy involving the administration of multiple doses of cells, and methods, compositions, and articles of manufacture for use in the same. The cells generally express recombinant receptors such as chimeric receptors, e.g., chimeric antigen receptors (CARs) or other transgenic receptors such as T cell receptors (TCRs).” See [0003]. At [0007], Gilbert teaches that “[i]n some embodiments, the methods involve (a) administering to a subject having a disease or condition a first dose of cells expressing a recombinant receptor (e.g., chimeric antigen receptor (CAR)).” At [0020], Gilbert teaches that “[i]n some embodiments, the disease or condition is a tumor. In some embodiments, it is a cancer, malignancy, neoplasm, or other proliferative disease or disorder, such as leukemia, lymphoma, e.g., chronic lymphocytic leukemia (CLL), ALL, non-Hodgkin's lymphoma, acute myeloid leukemia, multiple myeloma, refractory follicular lymphoma, mantle cell lymphoma, indolent B cell lymphoma, B cell malignancies, cancers of the colon, lung, liver, breast, prostate, ovarian…” At [0095], Gilbert teaches that “[i]n some embodiments, the subject has persistent or relapsed disease, e.g., following treatment with another therapeutic intervention, including chemotherapy, radiation, and/or hematopoietic stem cell transplantation (HSCT), e.g., allogenic HSCT.”
The method of Gilbert reads on a method of treatment comprising administering to a subject having a cancer, such as breast, lung, ovarian, or prostate cancer, a first dose of cells expressing a CAR, wherein the subject has been administered an allogenic HSCT prior to the administration of cells. Gilbert does not specifically teach a method of treatment comprising (a) administering to a subject having a cancer, such as breast, lung, ovarian, or prostate cancer, a first dose of cells expressing a CAR, wherein the subject has been administered an allogenic HSCT prior to the administration of cells, and (b) not administering an HSCT for up to a year following the administration of said cells expressing a CAR or not administering an HSCT in the absence of relapse of the subject; however at [0022], Gilbert teaches that “[i]n some embodiments, administration of the first dose leads to a reduction in burden of the disease or condition in the subject… In some embodiments, the reduction comprises improvement in survival of the subject, e.g., increased time of survival or incident-free, progression-free, or relapse-free survival.” In instances where the method of Gilbert induces incident-free, progression-free, or relapse-free survival in a subject, one of ordinary skill in the art would see no cause to needlessly administer additional treatments, much less highly-involved treatments, such as HSCT, to said subject. Therefore based upon the teachings of Gilbert, one of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to develop a method of treatment comprising (a) administering to a subject having a cancer, such as breast, lung, ovarian, or prostate cancer, a first dose of cells expressing a CAR, wherein the subject has been administered an allogenic HSCT prior to the administration of cells, and (b) not administering an HSCT for up to a year following the administration of said cells expressing a CAR or not administering an HSCT in the absence of relapse of the subject. One of ordinary skill in the art would have been motivated to do so, because as indicated above, Gilbert teaches a method of treatment comprising administering to a subject having a cancer, such as breast, lung, ovarian, or prostate cancer, a first dose of cells expressing a CAR, wherein the subject has been administered an allogenic HSCT prior to the administration of cells. Furthermore one of ordinary skill in the art would have been motivated to refrain from administering additional treatments, much less highly-involved treatments, such as HSCT, to a subject that has achieved incident-free, progression-free, or relapse-free survival. 
As indicated above, at [0095], Gilbert teaches that “[i]n some embodiments, the subject has persistent or relapsed disease, e.g., following treatment with another therapeutic intervention, including chemotherapy, radiation, and/or hematopoietic stem cell transplantation (HSCT), e.g., allogenic HSCT.” Therefore the teachings of Gilbert provide adequate motivation for one of ordinary skill in the art to identify cancer patients that have relapsed following HSCT treat and administer recombinant antigen receptor expressing-cells to said cancer patients, and given that at least some of said HSCT patients will have received only HSCT prior to the administration of recombinant antigen receptor expressing-cells, such a method would read on a method of treatment comprising a) administering to a subject having a disease a first dose of cells expressing a recombinant antigen receptor, wherein the subject has been administered an allogenic HSCT prior to the administration of cells, and b) not administering an HSCT for up to a year following the administration of said cells in the absence of relapse of the subject, and wherein the subject has not received a non-HSCT therapy prior to the administration of the cells, thus meeting the limitations of claim 1. Furthermore since Gilbert teaches the administration of recombinant antigen receptor-expressing cells in relapsed patients following the treatment of chemotherapy and/or HSCT, one of ordinary skill in the art would have had a reasonable expectation that the claimed method would provide a therapeutic benefit to subjects that have relapsed following treatment with chemotherapy and HSCT.
With respect to claim 13, at Figures 1 and 2, Gilbert teaches the administration of CAR T cells to subject with morphological disease.
With respect to claims 32 and 36 at [0081], Gilbert teaches that “[i]n some embodiments, in order to maximize efficacy in subjects that are not, or are less, susceptible to a toxic outcome following in infusion of recombinant receptor-expressing (e.g., CAR-expressing) cells, e.g. CAR-T cell infusion, (such as to subjects that do not exhibit morphologic disease (i.e. have non-morphologic disease) or do not exhibit substantial morphologic disease), a relatively higher dose of cells … can be administered. Conversely, in some aspects, subjects that are determined to have a relatively higher disease burden, such as by the presence of morphologic disease or substantial morphologic disease, can be administered a relatively lower dose of cells than administered to subjects that do not exhibit morphologic disease or do not exhibit substantial morphologic disease... In some embodiments, one or more further consecutive doses can be administered, which, optionally, can be administered based on the extent or degree of disease burden as described above or alternatively be at a fixed dose regardless of disease burden. In some embodiments, a subject exhibits morphologic disease or substantial morphological disease burden if there are greater than or equal to or about 5% blasts present in the bone marrow. In some embodiments, a subject with higher relative disease burden, such has high marrow tumor burden, has greater than, equal to or greater than about 10% blasts in the bone marrow or greater than, equal to or greater than about 20% blasts in the bone marrow (emphasis added).” As such it would have been prima facie obvious to develop a method of treatment comprising a) administering to a subject having a disease a first dose of cells expressing a recombinant antigen receptor, wherein the subject has been administered an allogenic HSCT prior to the administration of cells, and b) not administering an HSCT for up to a year following the administration of said cells in the absence of relapse of the subject, wherein the morphologic disease comprises greater than about 5% (or about 20%) blast cells in the bone marrow.
Therefore the claims as a whole were prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention as evidenced by Gilbert.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642